Citation Nr: 0831758	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee with calcification of the patellar 
ligament.

2.  Entitlement to service connection for low back strain 
with grade 1 spondylolisthesis and spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.  The veteran also had service in a reserve 
component, specifically the Michigan Army National Guard, 
from 1976 until separation in 2004.  The Board notes that the 
record is unclear as to the specific dates of the veteran's 
National Guard service.  The Board also notes that the record 
is unclear regarding the veteran's duty status during his 
period of reserve duty; specifically, the evidence of record 
does not indicate the dates the veteran served on active duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the 
veteran's claims for service connection for degenerative 
arthritis of the left knee with calcification of the patellar 
ligament and low back strain with grade 1 spondylolisthesis 
and spondylolysis at L5-S1.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for mild 
degenerative arthritis of the left knee with calcification of 
the patellar ligament and for chronic low back strain with 
grade 1 spondylolisthesis and spondylolysis at L5-S1.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Review of the veteran's service treatment records reflects 
that, at a March 1970 pre-induction report of medical 
examination, the veteran's lower extremities and his spine 
and musculoskeletal systems were all found to be normal on 
examination.  Similarly, on a July 1970 report of medical 
history, the veteran responded "No" when asked if he had 
any problems with painful or swollen joints.  No complaints 
of or treatments for a knee or back disability were noted 
during service, and at the veteran's March 1972 separation 
report of medical examination, his lower extremities and 
spine and musculoskeletal systems were again found to be 
normal on examination.  The veteran indicated that he was 
"in bad health" at that examination, but no explanation was 
given for his statement, and the examiner did not note any 
medical problems on examination.

The veteran's service treatment records for his time in the 
Army National Guard reflect a June 1998 "Over 40" report of 
medical history on which the veteran responded "Yes" when 
asked if he suffered from a "trick" or locked knee and 
recurrent back pain.  On examination, the veteran was found 
to have had surgery to treat a fracture of his left patella.  
The examiner also noted that the veteran reported having hurt 
his back in 1976 and occasionally suffering from low back 
pain on bending as a result.  However, no details of the 
alleged 1976 injury are listed, nor is there a record that 
the claimed injury occurred during active duty for training 
or inactive duty training.  Record of the veteran's "Over 
40" report of medical examination, however, indicates that 
the veteran's lower extremities and his spine and 
musculoskeletal systems were all found to be normal.  The 
veteran's Army National Guard records also contain an 
individual sick slip dated in May 2004 indicating that the 
veteran was not to run, jog, lift, or engage in physical 
fitness testing for two weeks.  No indication is made on the 
slip, however, as to the type of injury necessitating the 
limitation.  The record also reflects a July 2004 physical 
profile worksheet noting a diagnosis of osteoarthritis, pain, 
and inflammation of the veteran's low back and left knee 
warranting permanent restrictions on the veteran's running, 
marching, and lifting.

Relevant post-service medical records reflect that the 
veteran was provided a VA medical examination of the knees 
and back in April 2005.  At that examination, the veteran 
reported that his left knee was painful and swollen but did 
not cause instability or limitation in activities of daily 
living.  No history of flare-up or additional loss of motion 
was noted, but the veteran reported that repetitive use 
increased his pain.  The veteran also reported a fairly 
constant dull pain in his lower back with difficulty bending 
but no flare-ups, radiation, or loss of motion.  He stated 
that repetitive use increased the pain.  The examiner noted 
that the veteran reported a history of injuring his left knee 
in 1997, necessitating surgery on the knee.  The veteran 
further reported having developed soreness in his lower back 
after "lifting and carrying a heavy back bag while he was in 
infantry and artillery division."  The veteran stated he had 
been examined by a doctor and put on light duty following the 
incident.  Physical examination revealed complaints of pain 
in the lumbosacral area and tenderness to palpation of the 
left patella with crepitation on movement of the joint.  The 
examiner conducted radiological examination and diagnosed the 
veteran with mild degenerative arthritis of the left knee 
with calcification of the patellar ligament and chronic low 
back strain with grade 1 spondylolisthesis and spondylolysis 
at L5-S1.  The VA examiner did not review the veteran's 
claims file and did not offer an etiological opinion as to 
whether the veteran's knee disability was related to the 
injury to and surgery on his left patella, or whether his 
current diagnosis of chronic low back strain was related to 
his alleged in-service back injury or to his qualifying time 
in service.  The examiner further did not address whether 
either disability was worsened beyond its normal progression 
by the veteran's time in service or any period of active duty 
for training or inactive duty training with the Army National 
Guard.

The veteran was also provided a VA examination in October 
2007 pursuant to a separate service connection claim for 
post-traumatic stress disorder.  At that examination, the 
veteran reported that his knee problem dated from 1993 and 
that he underwent surgery on the knee in 1994.  (When the 
veteran filed his claim in December 2004, he claimed that his 
knee disability began in 1997.)  The veteran further reported 
that the knee disability rendered him "unable to drill" 
with the National Guard, ultimately causing his 2004 
discharge.  The veteran further stated that other than his 
knee trouble, he had "no other physical problems."  

The veteran has also supplied records of post-service private 
treatment.  Relevant records indicate that he fractured his 
left patella when he slipped and fell on ice in February 
1996.  He underwent open reduction and internal fixation of 
the patella in February 1996 and was treated with follow-up 
visits and physical therapy for four months following the 
surgery.  The veteran was also treated by a chiropractor for 
low back pain beginning in December 2003.  On his intake 
form, the veteran indicated that he injured his back while 
lifting heavy items while on active duty.  He reported that 
his current condition was due to an injury that occurred in 
August 2003 while he was on National Guard duty.  He also 
reported having similar symptoms in 1976 but did not provide 
details.  A treatment note dated in December 2003 indicates 
that the veteran reported symptom duration of three weeks 
"this time" but had experienced back pain in August 2003.  
The treatment provider indicated in the note that there was 
"no known cause" for the veteran's back pain.

The veteran also submitted a report of magnetic resonance 
imagery (MRI) testing performed in June 2006.  The MRI report 
revealed diminutive spinal canal with mild spinal canal 
stenosis at L4-5 and disc space narrowing, desiccation, and 
degenerative changes at L3-4, L4-5, and L5/S1.  His treating 
physician submitted a letter dated in January 2007 stating 
that the veteran reported chronic back pain relating to his 
military service.  The physician stated that he had reviewed 
the veteran's records and the June 2006 MRI and concluded 
that "it would seem possible that his military work has 
aggravated a problem of lumbar disc disease and spinal canal 
stenosis."  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 38 
C.F.R. § 3.322 (2007).

In the instant case, the veteran has indicated that he 
injured his left knee in a February 1996 fall, when he was 
not on active duty for training or inactive duty training, 
but contends that the rigors of his reserve service 
aggravated the knee disability beyond its normal progression.  
He also contends that he injured his back during his period 
of active duty and that he was repeatedly treated for back 
problems during his periods of active duty for training and 
inactive duty training with the Army National Guard.  
Specifically, in an August 2006 statement, the veteran 
claimed that he strained his back while handling heavy boxes 
when unloading to set up for his National Guard unit's active 
duty for training each year.  When he filed his claim in 
December 2004, the veteran indicated that his back disability 
began in 1980; however, he has further contended, in a 
November 2006 statement, that he first injured his back when 
diving into a ditch away from a fire that began when he was 
burning tall grasses on the perimeter of his base in Vietnam.  
He has also stated that both his knee disability and his back 
disability have been worsened beyond their normal progression 
by the physical requirements of active duty for training and 
inactive duty training.

Under relevant VA regulations, action should be taken to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, which may be established by 
competent lay evidence; and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold. 

The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as an injury to the back during 
service or symptoms of a knee or back disability.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current knee or back 
disability.  See id.   

In that connection, the veteran has alleged that he injured 
his back in service and that this back injury is the cause of 
his diagnosis of low back strain with grade 1 
spondylolisthesis and spondylolysis at L5-S1.  The Board 
notes that the veteran is qualified, as a lay person, to 
report the occurrence of an injury to his back during 
service.  See Savage, 10 Vet. App. at 495.  However, he is 
not competent to render a medical opinion as to the etiology 
of any current disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, although the veteran's service treatment 
records do not confirm the treatment of an injury to his back 
during service, the veteran has stated that he injured his 
back during service and has stated that his back pain has 
continued and worsened since the time of the alleged injury.  
As the veteran is competent to testify to observable facts, 
such as an in-service injury to his back, but is not 
competent to testify as to etiology of a current disability, 
the Board finds that there is insufficient competent medical 
evidence on file to make a decision on this issue and must 
therefore remand to obtain a medical nexus opinion regarding 
the etiology of the veteran's currently diagnosed low back 
strain with grade 1 spondylolisthesis and spondylolysis at 
L5-S1.  See McLendon, 20 Vet. App. 79.  

Further, in this case, although it appears that the April 
2005 VA examiner conducted a proper evaluation of the 
veteran's physical condition at the time, the Board notes 
that the VA examiner failed to review the veteran's claims 
file and further failed to address in his examination report 
whether the veteran's currently diagnosed knee disability 
worsened beyond its normal progression during any qualifying 
period of service with the Army National Guard.  The examiner 
also failed to address whether the veteran's currently 
diagnosed back disability could have been caused by or 
related to the injury to his back the veteran allegedly 
suffered while diving into a ditch to escape a fire during 
service, or to the veteran's claimed low back strain suffered 
when lifting heavy items during his active duty for training 
or inactive duty training with the Michigan Army National 
Guard.  In light of the above considerations, the Board 
concludes that another medical opinion is needed to provide 
current findings with respect to the relationship between the 
veteran's current knee and back disabilities and his time in 
service, including his periods of active duty for training, 
and the relationship between the veteran's current back 
disability and his reported in-service history of back injury 
while serving in Vietnam and while unloading heavy boxes for 
his active duty for training.  

Under these circumstances, the agency of original 
jurisdiction (AOJ) should arrange for further medical 
evaluation.  Such evidentiary development is needed to fully 
and fairly evaluate the veteran's claims of service 
connection for degenerative arthritis of the left knee with 
calcification of the patellar ligament and for low back 
strain with grade 1 spondylolisthesis and spondylolysis at 
L5-S1.  38 U.S.C.A. § 5103A (West 2007).  Specifically, the 
AOJ should arrange for the issuance of a medical opinion by 
the physician who examined the veteran in April 2005.  The 
examiner should address specifically whether the veteran's 
current knee disability was caused by his February 1996 
injury and/or subsequent surgery and, if so, whether the 
disability worsened beyond its normal progression during any 
period of qualifying service with the National Guard.  
38 C.F.R. § 3.303.  In opining as to whether the veteran's 
currently diagnosed back disability could have developed 
during service, the examiner should pay particular attention 
to the veteran's allegations of in-service injuries to his 
back.  The examiner should include a well-reasoned medical 
opinion addressing the nature and etiology of the veteran's 
diagnosed low back strain with grade 1 spondylolisthesis and 
spondylolysis at L5-S1.  The examiner should further address 
whether it is at least as likely as not that the current 
diagnosis is related to the veteran's time in service, and 
specifically his claimed in-service back injury.  The 
examiner's opinions should be based upon consideration of the 
veteran's documented medical history and assertions through 
review of the claims file.  38 U.S.C.A. § 5103A.  

If further examination of the veteran is necessary, such 
should be undertaken and such findings included in the 
examiner's final report.  The AOJ should arrange for the 
veteran to undergo examination, however, only if the April 
2005 VA examiner is unavailable or if such examination is 
needed to answer the questions posed above.  If further 
examination is required, the veteran is hereby notified that 
failure to report to any scheduled examination, without good 
cause, could result in a denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  

Turning to the issue of the veteran's period of service with 
the Michigan Army National Guard, the Board notes that there 
is no official documentation in the record from the Michigan 
Army National Guard pertaining to the veteran's dates of 
service or his duty status (active duty for training or 
inactive duty training).  Further, although the veteran has 
supplied excerpts from his treatment records dating from his 
National Guard duty, the Board notes that the Michigan Army 
National Guard has supplied no official copies of service 
treatment records relating to the veteran's service, despite 
a March 2005 letter from the RO to the Michigan Army National 
Guard requesting that it provide all available records 
pertaining to the veteran's time in service.  The Board notes 
that once VA is put on notice of relevant medical records, VA 
has a duty to attempt to obtain those records.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
knee and back disabilities to be 
obtained.  The veteran should be asked to 
specifically indicate on which period(s) 
of active duty for training or inactive 
duty training he hurt his back or knee or 
engaged in activities that caused a 
worsening.  He should be asked to specify 
the dates of such training.

2.  The AOJ should contact the veteran's 
reserve unit to ascertain his duty status 
(active duty, active duty for training, 
or inactive duty training) and confirm 
his periods of service with the Michigan 
Army National Guard, particularly those 
periods of active duty for training or 
inactive duty training identified by the 
veteran as ones when he sustained injury 
or experienced a worsening of disability.  
Additionally, all available service 
treatment records must be sought 
pertaining to the veteran's periods of 
service with the Michigan Army National 
Guard.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2007) as regards 
requesting records must be followed.  All 
records and/or responses received should 
be associated with the claims file.

3.  After any additional records have 
been secured, the file should be referred 
to the physician who conducted the April 
2005 VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The reviewer's 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, including specifically 
his claim that he injured his back while 
in service.  

The examiner should state the medical 
probabilities that the veteran's knee 
disability resulted from the February 
1996 injury or otherwise existed prior to 
the veteran's periods of service with the 
Michigan Army National Guard identified 
by the veteran as causing a worsening of 
knee disability.  

If the examiner concludes that the 
evidence shows that the veteran's knee 
disability was the result of injury 
sustained during a period when the 
veteran was not in a military status, the 
examiner should also indicate the medical 
probabilities that the injury was 
permanently worsened beyond its natural 
progression during any period of active 
duty for training or inactive duty 
training.

The examiner should also provide an 
opinion as to the medical probabilities 
that the veteran's diagnosed low back 
strain with grade 1 spondylolisthesis and 
spondylolysis at L5-S1 is attributable to 
his period of active military service, or 
any period of active duty for training or 
inactive duty training with the Michigan 
Army National Guard.  The medical 
probabilities that any back disability or 
injury underwent any worsening during 
active duty for training or inactive duty 
training should be set forth.

A detailed explanation for all 
conclusions reached by the reviewer 
should be provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.)  

4.  The adjudicator should ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it should be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
claims of service connection for 
degenerative arthritis of the left knee 
with calcification of the patellar 
ligament and for low back strain with 
grade 1 spondylolisthesis and 
spondylolysis at L5-S1 should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

